DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-11 and 13-21 are presented for examination.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim 1-8, 13-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (EP Publication No. 2,685,723 supplied by Applicant).

Regarding claim 1,
Sato et al. meets the claim limitations, as follows:
An apparatus for encoding video data, comprising: 
one or more processors (i.e. CPU  801)(Fig. 34), wherein the one or more processors are configured to obtain a plurality of quantization parameter prediction values (i.e. quantization parameters from the predicted quantization parameter generation unit 151 and the attention area quantization parameter generation unit 141), each corresponding to a respective one of a plurality of quantization parameter prediction methods; (i.e. The predicted quantization parameter generation unit 151 selects multiple surrounding areas of the current area, reads the quantization parameter of each surrounding area, and uses them to generate a prediction value of the quantization parameter of the current area (predicted quantization parameter). The attention area quantization parameter generation unit 141 also provides the calculated attention area quantization parameter based on activity calculation.)(Fig. 6, para[0106]-[0107])
obtain a predicted value of a quantization parameter based on a combination of the plurality of quantization parameter prediction values; (i.e. The difference quantization parameter generation unit 152 generates difference (difference quantization parameter) between the attention area quantization parameter obtained from the attention area quantization parameter generation unit 141 and the predicted quantization parameter obtained from the predicted quantization parameter generation unit 151.)(Fig. 6, para[0108])
encode the video data to produce encoded video data based on the predicted value of the quantization parameter (i.e.  The difference quantization parameter obtained from The difference quantization parameter generation unit 152 provides the difference quantization parameter to the lossless coding unit 106 to have the lossless coding unit 106 perform encoding and transmission to the decoding side)(Fig. 6, para[0109]), wherein the encoded video data includes data indicating the combination of the plurality of quantization parameter prediction values.(i.e.  The difference quantization parameter buffer 144 also provides the difference quantization parameter to the inverse-quantization unit 108, which generates the attention area 

Regarding claim 5, the rejection of claim 3 is incorporated herein.
Sato et al. meets the claim limitations, as follows:
The apparatus of claim 3 wherein the plurality of quantization parameter prediction methods comprise at least: 
an average luma dependent quantization parameter adaptation method  (i.e. an average value of all or some of the quantization parameters of the surrounding areas may be adopted as the prediction value PredQP )(para[0124]) 
a luma activity dependent quantization parameter adaptation method(i.e. the activity calculation unit 131 calculates the activity of the current area in step S 131. In step S 132, the attention area quantization parameter generation unit 141 generates an attention area quantization parameter on the basis of the activity calculated in step S 131. )(Fig. 6 and 8, para[0154]-[0155])
a position dependent quantization parameter adaptation method. (i.e. an average value of all or some of the quantization parameters of the surrounding areas may be adopted as the prediction value PredQP. Here, The surrounding areas are determined by the current block position. )(para[0124]) 

Regarding claim 6, the rejection of claim 5 is incorporated herein.

The apparatus of claim 5 wherein the combination of the plurality of quantization parameter prediction values is obtained by combining a first quantization parameter prediction value with one or more quantization parameter prediction refinement values produced by respective ones of the quantization parameter adaptation methods (i.e. The difference quantization parameter generation unit 152 generates difference (difference quantization parameter) between the attention area quantization parameter obtained from the attention area quantization parameter generation unit 141 and the predicted quantization parameter obtained from the predicted quantization parameter generation unit 151.)(Fig. 6, para[0108])
 
Regarding claim 7, the rejection of claim 6 is incorporated herein.
Sato et al. meets the claim limitations, as follows:
The apparatus of claim 6 wherein the combination is formed by: 
performing the one or more of the quantization parameter adaptation methods to produce one or more respective quantization parameter prediction refinement values; (i.e. the attention area quantization parameter generation unit 141 also provides the calculated attention area quantization parameter)(para[0107])
summing the first quantization parameter prediction value and the one or more quantization parameter prediction refinement values to produce a final quantization parameter prediction value (i.e. The difference quantization parameter generation unit 152 generates difference (difference quantization parameter) between the attention area quantization parameter obtained from the attention area quantization 

Regarding claim 8, the rejection of claim 6 is incorporated herein.
Sato et al. meets the claim limitations, as follows:
The apparatus of claim 6 wherein the one or more quantization parameter prediction refinement values each comprises a differential value (i.e. The difference quantization parameter generation unit 152 generates difference (difference quantization parameter) between the attention area quantization parameter obtained from the attention area quantization parameter generation unit 141 and the predicted quantization parameter obtained from the predicted quantization parameter generation unit 151. The difference quantization parameter represent a differential value.)(Fig. 6, para[0108]) 
 

Regarding claims 2, 3, 4, 13 and 14, all claimed limitations are set forth and rejected as per discussion for claim 1, as the decoding video data is a reverse process of encoding data, as Sato et al.  disclosed in Fig. 11. Here, CRM is equivalent to the memory ROM or RAM as shown in Fig. 34.

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 5.



Regarding claim 18, all claimed limitations are set forth and rejected as per discussion for claim 7.

Regarding claim 19, all claimed limitations are set forth and rejected as per discussion for claim 8.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (EP Publication No. 2,685,723 supplied by Applicant) in view of Kalevo (US Publication No. 2019/0182484 A1).

Regarding claim 9, the rejection of claim 3 is incorporated herein.
Sato et al. does not explicitly disclose the following claim limitations:
The apparatus of claim 1, wherein the at least one quantization parameter prediction method is based on at least a syntax element and a format of video included in the video data. 
However, in the same field of endeavor Kalevo discloses the deficient claim limitations, as follows:
wherein the at least one quantization parameter prediction method is based on at least a syntax element and a format of video included in the video data (i.e. The selected quantization methods are denoted using selection indices )(para[0107])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Sato with Kalevo to use selection indices to specify the quantization methods for encoding and decoding video, the motivation being to provide a cost-efficient method of changing quantization strengths block-by-block to achieve an improved compression ratio or quality (Kalevo  para[0023]).

Regarding claim 20, all claimed limitations are set forth and rejected as per discussion for claim 9.

2.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (EP Publication No. 2,685,723 supplied by Applicant) in view of Kalevo (US Publication No. 2019/0182484 A1) and further in view of Su et al. (US Publication No. 2014/0247869 A1).

Regarding claim 10, the rejection of claim 9 is incorporated herein.

The apparatus of claim 9 wherein the format of video comprises one or more video formats of standard dynamic range, high dynamic range, and virtual reality 3600 equirectangular projection.
However, in the same field of endeavor Su et al.  discloses the deficient claim limitations, as follows:
the format of video comprises one or more video formats of standard dynamic range, high dynamic range, and virtual reality 3600 equirectangular projection.(i.e. Standard dynamic range (SDR) video data carried in a base layer and visual dynamic range (VDR) video data carried in the combination of the base layer and an enhancement layer (EL)  )(para[0004])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Sato and Kalevo with Su to encode different format of video data using different layers and quantization method (para[0129]) , the motivation being to achieve an improved compression ratio or quality (Kalevo  para[0023]).

Regarding claim 21, all claimed limitations are set forth and rejected as per discussion for claim 10.

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (EP Publication No. 2,685,723 supplied by Applicant) in view of Kalevo (US Publication No. 2019/0182484 A1) and further in view of Wang (US Publication No. 2019/0014305 A1).

Regarding claim 11, the rejection of claim 3 is incorporated herein.
Kalevo meets the following claim limitations:
The apparatus of claim 3, wherein a syntax element indicating a transfer function of the video being encoded or decoded (i.e. The selected quantization methods are denoted using selection indices, including  mapping parameters based in part on a prediction method corresponding to a specific method used in the advanced quantization.)(Abstract, para[0107])
Sato et al. and Kalevo do not explicitly disclose the following claim limitations:
the at least one quantization parameter prediction method is selected based on a syntax element indicating whether video being encoded or decoded is a virtual reality signal
However, in the same field of endeavor Wang  discloses the deficient claim limitations, as follows:
the at least one quantization parameter prediction method is selected based on a syntax element indicating whether video being encoded or decoded is a virtual reality signal.(i.e. For fisheye VR video, a flag to a FisheyeOmnidirectionalVideoInfo( ) syntax structure is added to indicate fisheye video stereoscopic information.)(para[0173])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Sato and Kalevo with Wang to add flag to indicate VR video, the motivation being to specify attributes of the video data (Wang  Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488